DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 16 has not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See MPEP 2173.05(q)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 provides for the use of at least one drilling system according to claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).

Claim 15 recites the limitation "to transmit high energy pulses as used in the method of claim 13" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as high energy pulses are not recited in claim 13 or in claim1 from which claim 13 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeffryes et al. 20140027178.
Referring to claims 1 and 5, Jeffryes discloses (see fig. 2) a drilling system comprising; a drive mechanism (see paragraph 0031, motors or turbines); a bulk material drill string (312) with a bulk material drill bit (305); the drill bit having one or more output energy discharging ports (48, see paragraph 0032), the drilling system further comprising; a sensing portion (see paragraph 0026, MWD Module 330); an input portion (see paragraph 0025, LWD module 320) arranged to detect input parameters from the drill bit sensing portion and a controller ( see paragraph 0080) arranged to control output energy to the port; wherein the controller is further arranged (i) to determine one or more ports to which the output energy is provided; (ii) to control the discharge of the output energy; whereby the output energy discharge is non-uniformly applied to bulk material and is used to control the drill bit direction.
Referring to claim 2, Jeffryes discloses a processing portion arranged to process parameters from the input portion and provide instructions to the controller (see paragraph 0025 LWD modules include processing portion).

Referring to claim 4, Jeffryes discloses the drill bit further comprises at least one jetting portion ( ports 60 in drill bit see fig. 3)  arranged to provide fluid flow out of the drill bit (see paragraph 0023).
Referring to claim 6, Jeffryes disclose the output energy is discharged between at least two ports (see figure 3, there are at least two ports, 60, so output energy at 48 is discharged between the two ports).
Referring to claim 7, Jeffryes discloses at least one selected from the range: of an accelerometer, an electromagnetic sensor, a temperature sensor, a pressure sensor, a vibration sensor, an acoustic sensor; a position sensor; a rotation sensor; a position sensor (see paragraphs 0026,0041,0079).
Referring to claim 8, Jeffryes discloses output energy comprises at least one selected from the range: of electrical energy, electromagnetic energy, laser energy (see paragraph 0033-0035).
Referring to claim 9, Jeffryes discloses the port comprises  electrode (54, see paragraph  34).
Referring to claim 10, Jeffryes discloses the output energy source is a turbine in the drill string (see paragraph 0026).
Referring to claim 11, Jeffryes discloses a battery (see paragraph 0026).
Referring to claim 12, Jeffryes discloses optical fiber package (see fig. 9a, 802) arranged to deliver the output energy to the port (paragraph 0047).

Referring to claim 14, Jeffryes discloses a method of directing drilling of bulk material, wherein the method comprises a step of non-uniform weakening of the bulk material by the use of energy discharges (see Abstract).
Referring to claim 15, Jeffryes discloses an optical fiber package (802) arranged to transmit high-energy pulses as used in the method of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Giovanna Wright/           Primary Examiner, Art Unit 3672